Justice BEATTY.
I concur in part. I concur in that part of the majority’s opinion that affirms the circuit court’s conclusion that Catterson is not personally liable for the actions of Catterson & Sons. However, I am compelled to dissent in that part of the majority’s opinion that concludes that Aten is personally liable for torts committed in furtherance of the business of 16 Jade Street, LLC.
The conclusion reached by the majority, though appealing, cannot be reached by use of statutory construction. As the majority recognizes, it is axiomatic that the cornerstone of statutory construction is the ascertainment of the Legislature’s intent. It is also axiomatic that where the words of the statute are clear and unambiguous, the court cannot assign them a new and different meaning. Section 33-44-303 states:
(a) Except as otherwise provided in subsection (c), the debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the company. A member or manager is not personally liable for a debt, obligation, or liability of the company solely by reason of being or acting as a member or manager.
(b) The failure of a limited liability company to observe the usual company formalities or requirements relating to the exercise of its company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the company.
*351(c) All or specified members of a limited liability company are liable in their capacity as members for all or specified debts, obligations, or liabilities of the company if:
(1) a provision to that effect is contained in the articles of organization; and
(2) a member so liable has consented in writing to the adoption of the provision or to be bound by the provision.
S.C.Code Ann. § 33-44-303 (2006) (emphasis added).
This statute is clear and unambiguous and, in my view, is not amenable to an interpretation that a member tortfeasor of an LLC is personally liable for torts committed in the furtherance of the LLC’s business. Although we may find fault in the wisdom of the statute, we have no authority to re-write it. See State v. Jacobs, 393 S.C. 584, 713 S.E.2d 621 (2011) (recognizing that where a statute’s language is plain and unambiguous, and conveys a clear and definite meaning, the rules of statutory interpretation are not needed and the court has no right to impose another meaning).
Section 33-44-303 is clear and unambiguous; the common law must yield.
TOAL, C.J., concurs.